Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 20,
2010, by and among North Valley Bancorp, a California corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
 
RECITALS
 
A.           The Company and each Purchaser is executing and delivering this
Agreement in the same form as each other Purchaser, and in reliance upon the
exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.
 
B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of the Company’s mandatorily
convertible cumulative perpetual preferred stock, $1,000 liquidation preference
per share (the “Preferred Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be not less than 40,000 shares of Preferred Stock and shall be
collectively referred to herein as the “Preferred Shares”). When purchased, the
Preferred Stock will have the terms set forth in a certificate of determination
for the Preferred Stock in the form attached as Exhibit A hereto (the
“Certificate of Determination”) made a part of the Company’s Articles of
Incorporation, as amended, by the filing of the Certificate of Determination
with the Secretary of State of the State of California (the “California
Secretary”). The Preferred Stock will be convertible into shares (the
“Underlying Shares” and, together with the Preferred Shares, the “Securities”)
of the common stock, no par value per share, of the Company (the “Common
Stock”), subject to and in accordance with the terms and conditions of the
Certificate of Determination.
 
C.           The Company has engaged Sandler O’Neill & Partners, L.P. and FIG
Partners, LLC as its exclusive co-placement agents (the “Placement Agents”) for
the offering of the Preferred Shares.
 
D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Securities under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
 
“Agency” has the meaning set forth in Section 3.1(qq).
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of determination thereto, as the same may be
amended from time to time.
 
“Bank” means North Valley Bank, a California banking corporation with its head
office in Redding, California.
 
“BHC Act” has the meaning set forth in Section 3.1(b).
 
“Board” has the meaning set forth in Section 2.2(a)(v).
 
“Board Recommendation” has the meaning set forth in Section Section 4.11(a).
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the City of New York and in the State of California are open for the general
transaction of business.
 
“Buy-In” has the meaning set forth in Section 4.1(e).
 
“Buy-In Price” has the meaning set forth in Section 4.1(e).
 
“California Courts” means the state and federal courts sitting in the State of
California.
 
“California Secretary” has the meaning set forth in the Recitals.
 
“Certificate of Determination” has the meaning set forth in the Recitals.
 
 
2

--------------------------------------------------------------------------------

 
 
“CIBC Act” means the Change in Bank Control Act.
 
“Closing” means the closing of the purchase and sale of the Preferred Shares
pursuant to this Agreement.
 
“Closing Bid Price” means, for any security as of any date, the last closing
price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then the Company
shall, within two Business Days submit via facsimile (a) the disputed
determination to an independent, reputable investment bank selected by the
Company and approved by the holder or (b) the disputed arithmetic calculation to
the Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
 
“Company Counsel” means Dodd Mason George LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company Reports” has the meaning set forth in Section 3.1(mm).
 
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
 
 
3

--------------------------------------------------------------------------------

 
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“DFI” has the meaning set forth in Section 3.1(mm).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“DTC” means The Depository Trust Company.
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Environmental Laws” has the meaning set forth in Section 3.1(l).
 
“ERISA” has the meaning set forth in Section 3.1(ss).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve” has the meaning set forth in Section 3.1(mm).
 
“Follow-up Special Meeting” has the meaning set forth in Section 4.11(b).
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indemnified Person” has the meaning set forth in Section 4.8(b).
 
“Initial Shareholders Meeting” has the meaning set forth in Section 4.11(a).
 
“Insurer” has the meaning set forth in Section 3.1(qq).
 
“Intellectual Property” has the meaning set forth in Section 3.1(r).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.
 
“Loan Investor” has the meaning set forth in Section 3.1(qq).
 
 
4

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business, condition (financial or otherwise) or prospects of the Company and the
Subsidiaries, taken as a whole, or (iii) any adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document, provided, however, in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in
generally accepted accounting principles except to the extent such change
disproportionately adversely affects the Company and its Subsidiaries, taken as
a whole, (B) changes, after the date hereof, in laws of general applicability or
interpretations thereof by courts or governmental authorities, except to the
extent such change disproportionately adversely affects the Company and its
Subsidiaries, taken as a whole, (C) actions or omissions by any party taken with
the prior written permission of the other party or upon the written
recommendation of the other party or required under this Agreement, (D) the
imposition of any regulatory enforcement action by the FDIC or the DFI as to the
Bank and by the Federal Reserve as to the Company to the extent such regulatory
enforcement actions were disclosed on Schedule 3.1(oo), or (E) changes, after
the date hereof, in global or national or regional political conditions
(including the outbreak of war or acts of terrorism) or in general or regional
economic or market conditions affecting financial institutions or their holding
companies generally except to the extent that any such changes in general or
regional economic or market conditions have a disproportionate adverse effect on
the Company and its Subsidiaries, taken as a whole.
 
“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit pursuant to Item 601 of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(p).
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).
 
“New Security” has the meaning set forth in Section 4.17(a).
 
“OFAC” has the meaning set forth in Section 3.1(ii).
 
“Offering” has the meaning set forth in Section 4.17(b).
 
“Outside Date” means the thirtieth day following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agents” has the meaning set forth in the Recitals.
 
“Preferred Shares” has the meaning set forth in the Recitals.
 
“Preferred Stock” has the meaning set forth in the Recitals.
 
 
5

--------------------------------------------------------------------------------

 
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $1,000.00 per Preferred Share.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.8(a).
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).
 
“Reserve Bank” means the Federal Reserve Bank of San Francisco.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
 
“Securities” has the meaning set forth in the Recitals.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shareholder Approvals” has the meaning set forth in Section 4.11(a).
 
“Shareholder Proposals” has the meaning set forth in Section 4.11(a).
 
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.
 
 
6

--------------------------------------------------------------------------------

 
 
“Subsidiary” means the Bank and any other entity in which the Company, directly
or indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Certificate of
Determination and any other documents or agreements executed or delivered in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means BNY Mellon Shareowner Services, or any successor transfer
agent for the Company.
 
“Underlying Shares” has the meaning set forth in the Recitals.
 
“Written Agreement” means that certain Written Agreement, dated as of January 6,
2010, by and among the Company, the Bank, and the Reserve Bank.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Closing.
 
(a)           Purchase of Preferred Shares. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement at a per Preferred
Share price equal to the Purchase Price.
 
(b)           Closing. The Closing of the purchase and sale of the Preferred
Shares shall take place at the offices of Dodd Mason George LLP, 1740 Technology
Drive, Suite 205, San Jose, California 95110, on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Form of Payment. Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser one or more stock certificates (if physical
certificates are required by the Purchaser to be held immediately prior to
Closing; if not, then facsimile or “.pdf” copies of such certificates shall
suffice for purposes of Closing with the original stock certificates to be
delivered within two (2) Business Days of the Closing Date), evidencing the
number of Preferred Shares set forth on such Purchaser’s signature page to this
Agreement (or, if the Company and such Purchaser agree, the Company shall cause
to be made a book-entry record through the facilities of DTC representing the
Preferred Shares registered in the name of such Purchaser or as otherwise set
forth on the Stock Certificate Questionnaire included as Exhibit C-2 hereto) and
(2) upon receipt thereof, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions, which instructions shall be
delivered to each Purchaser not less than three (3) Business Days prior to
Closing.
 
2.2           Closing Deliveries.
 
(a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):
 
(i)            this Agreement, duly executed by the Company;
 
(ii)           one or more stock certificates (if physical certificates are
required by the Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within two (2)
Business Days of the Closing Date), evidencing the Preferred Shares subscribed
for by Purchaser hereunder, registered in the name of such Purchaser or as
otherwise set forth on the Stock Certificate Questionnaire (the “Stock
Certificates”) (or, if the Company and such Purchaser agree, the Company shall
cause to be made a book-entry record through the facilities of DTC representing
the Preferred Shares registered in the name of such Purchaser or as otherwise
set forth on the Stock Certificate Questionnaire);
 
(iii)          a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchasers;
 
(iv)         the Registration Rights Agreement, duly executed by the Company;
 
(v)          a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company (the “Board”) or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, (b) certifying the current versions of the
articles of incorporation, as amended (including a copy of the Certificate of
Determination certified by the California Secretary of State), and bylaws, as
amended, of the Company and (c) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company;
 
 
8

--------------------------------------------------------------------------------

 
 
(vi)         the Compliance Certificate referred to in Section 5.1(g); and
 
(vii)        a Certificate of Good Standing for the Company from the California
Secretary of State as of a recent date.
 
(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)            this Agreement, duly executed by such Purchaser;
 
(ii)           its Subscription Amount, in U.S. dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer in accordance with the Company’s written
instructions, which instructions shall be delivered to each Purchaser not less
than three (3) Business Days prior to Closing;
 
(iii)          the Registration Rights Agreement, duly executed by such
Purchaser; and
 
(iv)         a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2 ,
respectively.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:
 
(a)           Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not be expected to have a Material Adverse Effect. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHC Act”). The deposit accounts of the
Bank are insured up to applicable limits by the Federal Deposit Insurance
Corporation, and all premiums and assessments required to be paid in connection
therewith have been paid when due. The Company and each of its Subsidiaries have
conducted their respective businesses in compliance with all applicable federal,
state and foreign laws, orders, judgments, decrees, rules, regulations and
applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect.
 
(c)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Preferred Shares in accordance with
the terms hereof and, subject to the Shareholder Approvals, to issue the
Underlying Shares in accordance with the Certificate of Determination. The
Company’s execution and delivery of each of the Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Preferred Shares
and the Underlying Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board or its shareholders in connection therewith other than
in connection with the Required Approvals. Each of the Transaction Documents has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
There are no shareholder agreements, voting agreements, voting trust agreements
or similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts. Except as described in Schedule 3.1(d) hereto, the
execution, delivery and performance by the Company of the Transaction Documents
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, (x) the issuance of the Preferred
Shares, (y) the issuance and reservation for issuance of the Underlying Shares
and (z) the payment of dividends in accordance with the terms of the Certificate
of Determination) do not and will not (i) conflict with or violate any
provisions of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to receipt of the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations and the rules and regulations, assuming the
correctness of the representations and warranties made by the Purchasers herein,
of any self-regulatory organization to which the Company or its securities are
subject, including the Trading Market), or by which any property or asset of the
Company is bound or affected, except in the case of clauses (ii) and (iii) such
as would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the Trading Market) or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents (including, without limitation, (x) the issuance of the Preferred
Shares, (y) the issuance and reservation for issuance of the Underlying Shares
and (z) the payment of dividends in accordance with the terms of the Certificate
of Determination), other than (i) obtaining the Shareholder Approvals required
to authorize and issue the Underlying Shares in accordance with the terms of the
Certificate of Determination, (ii) the filing of the Certificate of
Determination with the California Secretary, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (iv) filings required by
applicable state securities laws, (v) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (vi) the filing of any requisite notices and/or application(s) to the
Trading Market for the issuance and sale of the Underlying Shares and the
listing of the Underlying Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (vii) the filings required in
accordance with Section 4.6 of this Agreement, (viii) obtaining the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation of the Federal Reserve under the Written Agreement to
pay dividends and to make any distributions of interest, principal or other sums
on subordinated debentures or trust preferred securities; (ix) removing the
limitation on payment of dividends contained in the Indenture dated July 16,
2001 (North Valley Capital Trust I), the Indenture dated April 10, 2003 (North
Valley Capital Trust II), the Indenture dated May 5, 2004 (North Valley Capital
Trust III) and the Indenture dated December 29, 2005 (North Valley Capital
Statutory Trust IV) by the payment of all deferred interest outstanding on such
securities; and (x) those that have been made or obtained prior to the date of
this Agreement (collectively, the “Required Approvals”). The Company is unaware
of any facts or circumstances relating to the Company or its Subsidiaries which
would be likely to prevent the Company from obtaining or effecting any of the
foregoing, subject in the case of items (viii) and (ix) to the Company’s receipt
of gross proceeds at the Closing in the minimum amount stated in Section 5.1(i).
 
 
11

--------------------------------------------------------------------------------

 
 
(f)            Issuance of the Shares. The issuance of the Preferred Shares has
been duly authorized and the Preferred Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The issuance of the Underlying Shares has been duly authorized
and the Underlying Shares, when issued in accordance with the terms of the
Certificate of Determination, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws.
 
(g)           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. No shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; there are no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, other than those issued or granted
pursuant to compensatory plans, contracts or arrangements described in the SEC
Reports; except as set forth in Schedule 3.1(g), there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is bound; except for the Registration Rights
Agreement, there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act; there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company or any of its Subsidiaries; the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and neither the Company nor any of
its Subsidiaries have any liabilities or obligations required to be disclosed in
the SEC Reports but not so disclosed in the SEC Reports, which, individually or
in the aggregate, will have or would reasonably be expected to have a Material
Adverse Effect. There are no securities or instruments issued by or to which the
Company is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the eighteen (18) months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the schedules to this Agreement, the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective filing dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(i)           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its Subsidiaries taken as
a whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments, which would not be material, either
individually or in the aggregate.
 
(j)           Tax Matters. The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.
 
(k)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued pursuant to existing Company
stock option or stock purchase plans or executive and director arrangements
disclosed in the SEC Reports, (vi) there has not been any material change or
amendment to, or any waiver of any material right by the Company under, any
Material Contract under which the Company or any of its Subsidiaries is bound or
subject, and (vii) to the Company’s Knowledge, there has not been a material
increase in the aggregate dollar amount of: (A) the Bank’s nonperforming loans
(including nonaccrual loans and loans 90 days or more past due and still
accruing interest) or (B) the reserves or allowances established on the
Company’s or Bank’s financial statements with respect thereto. Except for the
transactions contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the date that this representation is made.
 
 
13

--------------------------------------------------------------------------------

 
 
(l)           Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
 
(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports, is
reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
(n)           Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect. None of the Company’s or Subsidiaries’ employees is a member of
a union that relates to such employee’s relationship with the Company or
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
(o)           Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets, or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule, regulation, policy or guideline or order of any governmental authority,
self-regulatory organization (including the Trading Market) applicable to the
Company or any of its Subsidiaries, or which would have the effect of revoking
or limiting FDIC deposit insurance, except in each case set forth in (i), (ii)
and (iii) of this paragraph as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(p)           Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as now conducted and as described in the SEC
Reports, except where the failure to possess such permits, individually or in
the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.
 
(q)           Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material in the aggregate and
do not interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 
 
(r)           Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted as disclosed in the
SEC Reports except where the failure to own, possess, license or have such
rights would not have or reasonably be expected to have a Material Adverse
Effect. Except as set forth in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) there are no
rights of third parties to any such Intellectual Property; (b) there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company’s and/or its Subsidiaries’ rights in or to any such Intellectual
Property; (d) there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company and/or any Subsidiary infringes or otherwise
violates any patent, trademark, service mark, trade name, copyright, invention,
trade secret, technology, Internet domain name, know-how or other proprietary
rights of others.
 
(s)           Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
 
(t)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
 
(u)           Internal Control Over Financial Reporting. Except as set forth in
the SEC Reports, the Company maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective.
 
 
16

--------------------------------------------------------------------------------

 
 
(v)           Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and, as stated in the SEC Reports, such disclosure controls and
procedures are effective.
 
(w)          Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agents with
respect to the offer and sale of the Shares (which placement agent fees are
being paid by the Company). The Company shall indemnify, pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.
 
(x)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Preferred Shares by the Company to the Purchasers under
the Transaction Documents. The issuance and sale of the Preferred Shares
hereunder does not contravene the rules and regulations of the Trading Market
and, upon obtaining the Shareholder Approvals, the issuance of the Underlying
Shares in accordance with the Certificate of Determination will not contravene
the rules and regulations of the Trading Market.
 
(y)           Registration Rights. Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.
 
(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would cause such offers
and sales to be integrated for purposes of Regulation D with the offer and sale
by the Company of the Preferred Shares as contemplated hereby or that otherwise
would cause the exemption from registration under Regulation D to be unavailable
in connection with the offer and sale by the Company of the Preferred Shares as
contemplated hereby.
 
(aa)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Trading Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Trading Market.
 
 
17

--------------------------------------------------------------------------------

 
 
(bb)        Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, an entity
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
 
(cc)         Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s Knowledge,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
 
(dd)        Application of Takeover Protections; Rights Agreements. The Company
and its Board have taken all action necessary to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under the Company’s Amended and Restated Shareholder Protection Rights
Agreement) or other similar anti-takeover provision under the Company’s articles
of incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser as a direct consequence of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Purchaser’s ownership of the Securities and
the conversion thereof into Common Stock in accordance with the provisions of
the Certificate of Determination.
 
(ee)         Disclosure. The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agents to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.6 hereof. The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the operating results and financial condition
of the Bank to be disclosed in its regulatory call report for the quarter ended
March 31, 2010, the consolidated operating results and financial condition of
the Company to be disclosed in its Form 10-Q for the quarter ended March 31,
2010 (it being understood and agreed that such operating results and financial
condition have not been disclosed to the Purchasers), and the announcement of
this Agreement and related transactions and as may be disclosed on the Form 8-K
filed pursuant to Section 4.6.
 
 
18

--------------------------------------------------------------------------------

 
 
(ff)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed.
 
(gg)        Acknowledgment Regarding Purchase of Preferred Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Preferred Shares.
 
(hh)        Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
 
(ii)           OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Preferred Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
(jj)           Money Laundering Laws. The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.
 
 
19

--------------------------------------------------------------------------------

 
 
(kk)         Compliance with Certain Banking Regulations. The Company has no
knowledge of any facts and circumstances, and has no reason to believe that any
facts or circumstances exist, that would cause the Bank: (i) to be deemed not to
be in satisfactory compliance with the Community Reinvestment Act and the
regulations promulgated thereunder or to be assigned a CRA rating by federal or
state banking regulators of lower than “satisfactory”; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the “Currency and Foreign Transactions Reporting Act”),
the USA Patriot Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering by OFAC or any
other anti-money laundering statute, rule or regulation; or (iii) to be deemed
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any federal
and state privacy laws and regulations as well as the provisions of all
information security programs adopted by the Bank.
 
(ll)           No Additional Agreements. Except as set forth on Schedule 3.1(ll)
hereto, the Company has not entered into any agreement or understanding with any
Purchaser with respect to the transactions contemplated by the Transaction
Documents other than as specified in the Transaction Documents.
 
(mm)       Reports, Registrations and Statements. Since January 1, 2008, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), FDIC, the California Department of Financial Institutions (the
“DFI”), and any other applicable federal or state securities or banking
authorities, except where the failure to file any such report, registration or
statement would not have or reasonably be expected to have a Material Adverse
Effect. All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the “Company Reports.” As of
their respective dates, the Company Reports complied as to form in all material
respects with all the rules and regulations promulgated by the Federal Reserve,
the FDIC, the DFI and any other applicable federal or state securities or
banking authorities, as the case may be.
 
(nn)        Adequate Capitalization. As of March 31, 2010, the Bank met or
exceeded the standards necessary to be considered “adequately capitalized” under
the Federal Deposit Insurance Company’s regulatory framework for prompt
corrective action.
 
(oo)        Agreements with Regulatory Agencies. Except as disclosed in Schedule
3.1(oo) hereto, neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2008 by
any governmental entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company and each Subsidiary
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.
 
(pp)        No General Solicitation or General Advertising. Neither the Company
nor any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Preferred Shares.
 
(qq)        Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
 
(i)          The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
 
(ii)          No Agency, Loan Investor or Insurer has (A) claimed in writing
that the Company or any of its Subsidiaries has violated or has not complied
with the applicable underwriting standards with respect to mortgage loans sold
by the Company or any of its Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (B) imposed
in writing restrictions on the activities (including commitment authority) of
the Company or any of its Subsidiaries or (C) indicated in writing to the
Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor loan quality or concern with respect to the Company’s or any
of its Subsidiaries’ compliance with laws,
 
 
21

--------------------------------------------------------------------------------

 
 
For purposes of this Section 3.1(qq): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.
 
(rr)          Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2008,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its material obligations under any such agreement or
arrangement.
 
(ss)         ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
 
22

--------------------------------------------------------------------------------

 
 
(tt)          Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(uu)        Reservation of Underlying Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of shareholders of
the Company, a number of unissued shares of Common Stock, sufficient to issue
and deliver the Underlying Shares into which the Preferred Shares are
convertible, assuming the Shareholder Approvals have been obtained.
 
(vv)        Regulatory Capital Levels. At the Closing Date, taking into account
the proceeds of the capital raise contemplated by this Agreement and assuming,
(i) (with respect to the Company only) the conversion of the Preferred Shares
and (ii) that the net proceeds this capital raise are contributed by Company to
the Bank in accordance with Section 4.10, the Company and the Bank will each
have a leverage ratio of not less than 10.0% and a total risk-based capital
ratio of not less than 12.0%.
 
(ww)       Nonperforming Assets. To the Company’s Knowledge, since the date of
the latest audited financial statements included within the SEC Reports, except
as disclosed in subsequent SEC Reports filed prior to the date hereof, the
Company believes that the Bank will be able to fully and timely collect
substantially all interest, principal or other payments when due under its
loans, leases and other assets that are not classified as nonperforming and such
belief is reasonable under all the facts and circumstances known to the Company
and Bank, and the Company believes that the amount of reserves and allowances
for loan and lease losses and other nonperforming assets established on the
Company’s and Bank’s financial statements is adequate and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.
 
(xx)         Change in Control. The issuance of the Preferred Shares to the
Purchasers as contemplated by this Agreement will not trigger any rights under
any “change of control” provision in any of the agreements to which the Company
or any of its Subsidiaries is a party, including any employment, “change in
control,” severance or other compensatory agreements and any benefit plan, which
results in payments to the counterparty or the acceleration of vesting of
benefits.
 
(yy)        Ranking of Preferred Stock. No capital stock issued by the Company
is senior to the Preferred Stock in right of payment, whether with respect of
payment of interest, damages or upon liquidation or dissolution or otherwise.
 
3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority. If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such purchaser is an entity, the
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. If such Purchaser is an entity, each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.
 
(c)           Investment Intent. Such Purchaser understands that the Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Preferred Shares as principal for its own account and not with a view to, or for
distributing or reselling such Preferred Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided,
however, that by making the representations herein, such Purchaser does not
agree to hold any of the Preferred Shares for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Preferred Shares pursuant to an effective registration statement under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Preferred Shares hereunder in the ordinary course of its business.
Such Purchaser does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of the Securities to or through any person or entity.
 
(d)           Purchaser Status. At the time such Purchaser was offered the
Preferred Shares, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act.
 
(e)           General Solicitation. Such Purchaser is not purchasing the
Preferred Shares as a result of any advertisement, article, notice or other
communication regarding the Preferred Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.
 
 
24

--------------------------------------------------------------------------------

 
 
(f)           Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Preferred Shares, and
has so evaluated the merits and risks of such investment. Such Purchaser is able
to bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment.
 
(g)           Access to Information. Such Purchaser acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Preferred Shares and
the merits and risks of investing in the Preferred Shares; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Preferred Shares.
 
(h)           Brokers and Finders. Other than the Placement Agents with respect
to the Company, no Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser. Purchaser acknowledges that it is purchasing the
Preferred Shares directly from the Company and not from the Placement Agents.
 
(i)           Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction Documents, and such Purchaser confirms that it has not relied on
the advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Preferred Shares constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Preferred Shares. Such Purchaser understands
that the Placement Agents have acted solely as the agents of the Company in this
placement of the Preferred Shares and such Purchaser has not relied on the
business or legal advice of the Placement Agents or any of their agents, counsel
or Affiliates in making its investment decision hereunder, and confirms that
none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.
 
(j)           Reliance on Exemptions. Such Purchaser understands that the
Preferred Shares being offered and sold to it in reliance on specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Preferred Shares.
 
 
25

--------------------------------------------------------------------------------

 
 
(k)          No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Preferred Shares or
the fairness or suitability of the investment in the Preferred Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Preferred Shares.
 
(l)           Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Preferred Shares was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.
 
(m)         Trading. Purchaser acknowledges that there is no trading market for
the Preferred Stock, and no such market is expected to develop.
 
(n)          Knowledge as to Conditions. Purchaser does not know of any reason
why any regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.
 
3.3           The Company and each of the Purchasers acknowledge and agree that
no party to this Agreement has made or makes any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in this Article III and the Transaction Documents.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)          Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent, the
form and substance of which opinion shall be reasonably satisfactory to the
Company and the Transfer Agent, to the effect that such transfer does not
require registration of such Securities under the Securities Act. As a condition
of transfer (other than pursuant to clauses (i), (ii) or (iii) of the preceding
sentence), any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement with respect to such transferred
Securities.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
 
(c)          Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent. Any fees (with
respect to the Transfer Agent, Company counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company. If a legend is no longer required pursuant to the foregoing, the
Company will no later than three (3) Trading Days following the delivery by a
Purchaser to the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading Day, the “Legend Removal Date”)
deliver or cause to be delivered to such Purchaser a certificate or instrument
(as the case may be) representing such Securities that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Securities free from
all restrictive legends may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Except as otherwise provided below,
while the Registration Statement remains effective, each Purchaser hereunder may
sell the Securities in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the registration
statement registering the resale of the Securities is not effective or that the
prospectus included in such registration statement no longer complies with the
requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Securities until such time as the Purchaser is notified by the
Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Purchaser is able to,
and does, sell such Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.
 
(e)          Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that such Purchaser
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the Securities so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Securities) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Securities and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (a) such number of
Securities, times (b) the Closing Bid Price per share of such security quoted on
the Trading Market on the Deadline Date.
 
 
28

--------------------------------------------------------------------------------

 
 
4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.
 
4.3           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, for a period of one
year from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such one year period, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.
 
4.4           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Preferred Shares as required under Regulation D. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Preferred Shares for sale to the Purchasers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Preferred Shares required under applicable securities or “Blue Sky” laws of
the states of the United States following the Closing Date.
 
4.5           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Preferred Shares in a manner
that would require the registration under the Securities Act of the sale of the
Preferred Shares to the Purchasers.
 
 
29

--------------------------------------------------------------------------------

 
 
4.6           Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the Closing Date, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company may have provided any
Purchaser at any time prior to the filing of the Press Release. On or before
9:00 a.m., New York City time, on the fourth Trading Day immediately following
the execution of this Agreement, the Company will file a Current Report on Form
8-K with the Commission describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement, the
Registration Rights Agreement and the Certificate of Determination)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or in any filing with the Commission (other than
a Registration Statement) or any regulatory agency (including the Reserve Bank
and the Federal Reserve) or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by the federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents with the
Commission and (ii) to the extent such disclosure is required by law, at the
request of the staff of the Commission or regulatory agency or under Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this subclause (ii).
From and after the issuance of the Press Release, no Purchaser shall be in
possession of any material, non-public information received from the Company,
any Subsidiary or any of their respective officers, directors or employees, that
is not disclosed in the Press Release. Each Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 4.6, such Purchaser will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
4.7           Non-Public Information. Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
 
4.8           Indemnification.
 
(a)           Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Purchaser Party in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.
 
 
30

--------------------------------------------------------------------------------

 
 
The indemnity agreements of the Company contained in this Section 4.8 are
limited by the provisions of federal law (including the Federal Deposit
Insurance Act) and California law which are applicable to the same.
 
(b)           Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
4.9           Listing of Common Stock. The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Global Select
Market and maintain the listing of the Common Stock on the NASDAQ Global Select
Market.
 
 
31

--------------------------------------------------------------------------------

 
 
4.10         Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Preferred Shares hereunder for the purpose of increasing its
capital and for general corporate purposes, including enabling the Company’s
subsidiary, North Valley Bank, to continue to meet its regulatory capital
requirements.
 
4.11         Shareholders Meeting.
 
(a)           The Company shall call a meeting of its shareholders (the “Initial
Shareholders Meeting”), as promptly as practicable following the Closing, but in
no event later than July 30, 2010, to vote on proposals (the “Shareholder
Proposals”) to approve an amendment of the Company’s Articles of Incorporation,
as amended, to increase the number of authorized shares of Common Stock to sixty
million (60,000,000) and to approve the conversion of the Preferred Shares into
Common Stock for purposes of Rule 5635 of the NASDAQ Stock Market Rules (such
approvals of the Shareholder Proposals, “Shareholder Approvals”). The Board
shall unanimously recommend to the Company’s shareholders that such shareholders
approve the Shareholder Proposals (the “Board Recommendation”), and shall not
modify or withdraw such Board Recommendation. In connection with the Initial
Shareholders Meeting, the Company shall promptly prepare and file (but in no
event more than thirty (30) Business Days following the Closing Date) with the
Commission a preliminary proxy statement containing the Board Recommendation,
shall use its reasonable best efforts to respond to any comments of the
Commission or its staff and to cause a definitive proxy statement related to the
Initial Shareholders Meeting to be mailed to the Company’s shareholders not more
than ten (10) calendar days after clearance thereof by the Commission, and shall
use its reasonable best efforts to solicit proxies in favor of the Shareholder
Approvals, including, without limitation, engaging a proxy solicitation firm, as
necessary, to assist in obtaining the Shareholder Approvals. The Company shall
notify Purchaser promptly of the receipt of any comments from the Commission or
its staff with respect to the proxy statement and of any request by the
Commission or its staff for amendments or supplements to such proxy statement or
for additional information (but the Company shall not provide any Purchaser with
any material, nonpublic information, unless requested by such Purchaser and
pursuant to a written agreement regarding the confidentiality and use of such
information). If at any time prior to the Initial Shareholders Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as practicable
prepare and mail to its shareholders such an amendment or supplement. In
addition, each Purchaser and the Company agrees to promptly correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its shareholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Purchasers prior to mailing any proxy statement,
or any amendment or supplement thereto, and provide the Purchasers with
reasonable opportunity to comment thereon.
 
(b)           In the event that either or both of the Shareholder Approvals are
not obtained at the Initial Shareholders Meeting in accordance with the
requirements of NASDAQ and the Corporations Code of the State of California, the
Company shall include a proposal to approve (and the Board shall unanimously
recommend approval of) such Shareholder Proposal(s) at (1) a subsequent special
meeting of its shareholders to be held no later than sixty (60) days from the
date of the Initial Shareholders Meeting (the “Follow-up Special Meeting”) and,
if necessary, (2) additional special meetings held no less than once in each
subsequent sixty (60) day period beginning on the date of the Follow-up Special
Meeting, until both of such Shareholder Approvals have been obtained.
 
 
32

--------------------------------------------------------------------------------

 
 
4.12         Limitation on Beneficial Ownership. No Purchaser (and its
Affiliates or any other Persons with which it is acting in concert) will be
entitled to purchase a number of Preferred Shares that would result in such
Purchaser becoming, directly or indirectly, the beneficial owner (as determined
under Rule 13d-3 under the Exchange Act) of more than 9.9% of the number of
shares of Common Stock issued and outstanding (based on the number of
outstanding shares as of the Closing Date), if converted at the initial
conversion price of $1.50.
 
4.13         No Rights Agreement. The Company shall not enter into any poison
pill agreement, shareholders’ rights plan or similar agreement that could limit
the rights of a Purchaser to acquire Common Stock unless such poison pill
agreement, shareholders’ rights plan or similar agreement grants an exemption or
waiver to the Purchaser immediately effective upon execution of such plan or
agreement that would allow the Purchaser to acquire such Common Stock.
 
4.14         Certain Transactions. The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
 
4.15         No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Preferred Shares
to the Purchasers will not trigger a “change of control” or other similar
provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including without limitation any employment, “change in
control,” severance or other agreements and any benefit plan, which results in
payments to the counterparty or the acceleration of vesting of benefits.
 
4.16         No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the issuance of shares of Common Stock issuable as of
the date hereof as set forth in Schedule 3.1(g) and the Preferred Shares being
issued pursuant to this Agreement, the Company shall not issue or agree to issue
any additional shares of Common Stock or other securities which provide the
holder thereof the right to convert such securities into shares of Common Stock.
 
 
33

--------------------------------------------------------------------------------

 
 
4.17         Gross-Up Rights.
 
(a)           Sale of New Securities. For so long as a Purchaser, together with
its Affiliates and, for purposes of this Section 4.17 only, Persons who share a
common discretionary investment adviser with such Purchaser, owns 4% or more of
all of the outstanding shares of Common Stock (counting for such purposes all
shares of Common Stock into or for which any securities owned by the Purchaser
are directly or indirectly convertible or exercisable and, for the avoidance of
doubt, including as shares owned and outstanding all shares of Common Stock
issued by the Company after the Closing) (before giving effect to any issuances
triggering provisions of this Section), if at any time after the date hereof the
Company makes any public or nonpublic offering or sale of Common Stock, or
securities convertible into Common Stock (any such security, a “New Security”)
(other than (i) any Common Stock or other securities issuable upon the exercise
or conversion of any securities of the Company issued or agreed or contemplated
to be issued as of the date hereof; (ii) pursuant to the granting or exercise of
employee stock options or other stock incentives pursuant to the Company’s stock
incentive plans approved by the Board or the issuance of stock pursuant to the
Company’s employee stock purchase plan approved by the Board or similar plan
where stock is being issued or offered to a trust, other entity or otherwise,
for the benefit of any employees, officers or directors of the Company, in each
case in the ordinary course of providing incentive compensation; or (iii)
issuances of capital stock as full or partial consideration for a merger,
acquisition, joint venture, strategic alliance, license agreement or other
similar nonfinancing transaction), then the Purchaser shall be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Purchaser
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the sum of (i) the
number of shares of Common Stock held by the Purchaser, if any, and (ii) the
number of shares of Common Stock represented by the Preferred Shares held by the
Purchaser on an as-converted basis as of such date, if any, and the denominator
of which is the sum of (i) the number of shares of Common Stock then
outstanding, and (ii) the number of shares of Common Stock represented by the
Preferred Shares on an as-converted basis as of such date. Notwithstanding
anything herein to the contrary, in no event shall the Purchaser have the right
to purchase securities hereunder to the extent such purchase would result in
such Purchaser, together with its Affiliates, owning a greater percentage
interest in the Company than such Purchaser held immediately prior to the
issuance of the New Securities (counting for such purposes all shares of Common
Stock into or for which any securities owned by the Purchaser are directly or
indirectly convertible or exercisable).
 
(b)           Notice. In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give the Purchaser written notice of its
intention, describing the price (or range of prices), anticipated amount of
securities, timing, and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days, as the case may
be, after the initial filing of a registration statement with the Commission
with respect to an underwritten public offering, after the commencement of
marketing with respect to a Rule 144A offering or after the Company proposes to
pursue any other offering. If the information contained in the notice
constitutes material non-public information (as defined under the applicable
securities laws), the Company shall deliver such notice only to the individuals
identified on the Purchaser’s signature page hereto, and shall not communicate
the information to anyone else acting on behalf of the Purchaser without the
consent of one of the designated individuals. The Purchaser shall have ten
Business Days from the date of receipt of such a notice to notify the Company in
writing that it intends to exercise its rights provided in this Section 4.17 and
as to the amount of New Securities the Purchaser desires to purchase, up to the
maximum amount calculated pursuant to Section 4.17(a). Such notice shall
constitute a nonbinding indication of interest of the Purchaser to purchase the
amount of New Securities so specified at the price and other terms set forth in
the Company’s notice to it. The failure of the Purchaser to respond within such
ten Business Day period shall be deemed to be a waiver of such Purchaser’s
rights under this Section 4.17 only with respect to the Offering described in
the applicable notice.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           Purchase Mechanism. If the Purchaser exercises its rights provided
in this Section 4.17, the closing of the purchase of the New Securities in
connection with the closing of the Offering with respect to which such right has
been exercised shall take place within 30 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or stockholder approvals). Notwithstanding
anything to the contrary herein, the closing of the purchase of the New
Securities by the Purchasers will occur no earlier than the closing of the
Offering triggering the right being exercised by the Purchaser. Each of the
Company and the Purchaser agrees to use its commercially reasonable efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
 
(d)           Failure of Purchase. In the event the Purchaser fails to exercise
its rights provided in this Section 4.17 within said 10 Business Day period or,
if so exercised, the Purchaser is unable to consummate such purchase within the
time period specified in Section 4.17(c) above because of its failure to obtain
any required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.17 by the Purchaser or which
the Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to the Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Purchaser in the manner provided above.
 
(e)           Non-Cash Consideration. In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board; provided, however, that such fair
value as determined by the Board shall not exceed the aggregate market price of
the securities being offered as of the date the Board authorizes the offering of
such securities.
 
 
35

--------------------------------------------------------------------------------

 
 
(f)           Termination. Purchaser’s rights hereunder shall expire on the
earlier of the following: (i) three (3) years from the Closing; or (ii) at such
time that the Purchaser, together with its Affiliates and, for purposes of this
Section 4.17 only, Persons who share a common discretionary investment adviser
with such Purchaser, owns less than 4% of all of the outstanding shares of
Common Stock (counting for such purposes all shares of Common Stock into or for
which any securities owned by the Purchaser are directly or indirectly
convertible or exercisable and, for the avoidance of doubt, including as shares
owned and outstanding all Common Shares issued by the Company after the Closing)
(before giving effect to any issuances triggering provisions of Section 4.17).
 
(g)           Cooperation. The Company and the Purchaser shall cooperate in good
faith to facilitate the exercise of the Purchaser’s rights under this Section
4.17, including to secure any required approvals or consents.
 
(h)           No Assignment of Rights. The rights of a Purchaser described
herein shall be personal to Purchaser and the transfer, assignment and/or
conveyance of said rights from Purchaser to any other person and/or entity is
prohibited and shall be void and of no force or effect.
 
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Preferred Shares. The obligation of each Purchaser to acquire Preferred
Shares at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct as of the date when
made and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
 
(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.
 
 
36

--------------------------------------------------------------------------------

 
 
(e)           No Suspensions of Trading in Common Stock; Listing. The Common
Stock (i) shall be designated for listing and quotation on the Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Trading Market from trading on the Trading Market nor shall
suspension by the Commission or the Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Trading Market
or (B) by falling below the minimum listing maintenance requirements of the
Trading Market.
 
(f)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(g)          Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer and its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
5.1(b) in the form attached hereto as Exhibit F.
 
(h)          Certificate of Determination. The Company shall have filed the
Certificate of Determination with the California Secretary.
 
(i)           Minimum Gross Proceeds. The Company shall simultaneously issue and
deliver at such Closing to the Purchasers hereunder in the aggregate at least
sufficient shares of the Preferred Stock against payment of an aggregate
Purchase Price of at least $40.0 million.
 
(j)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
(k)           Bank Regulatory Issues. The purchase of such Preferred Shares
shall not (i) cause such Purchaser or any of its Affiliates to violate any bank
regulation, (ii) require such Purchaser or any of its Affiliates to file a prior
notice with the Federal Reserve or its delegee under the CIBC Act or the BHC Act
or obtain the prior approval of any bank regulator or (iii) cause such
Purchaser, together with any other person whose Company securities would be
aggregated with such Purchaser’s Company securities for purposes of any bank
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser) would represent more than
9.9% of the voting securities of the Company outstanding at such time.
 
5.2           Conditions Precedent to the Obligations of the Company to sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares to each Purchaser at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct as of the
date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares, all of which
shall be and remain so long as necessary in full force and effect.
 
(e)           Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(f)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
ARTICLE VI
MISCELLANEOUS
 
6.1           Fees and Expenses. The Company shall pay the reasonable legal fees
and expenses of Willkie Farr & Gallagher, LLP, counsel to certain Purchasers,
incurred by such Purchasers in connection with the transactions contemplated by
the Transaction Documents, up to a maximum amount of $125,000, which amount
shall be paid directly by the Company to Willkie Farr & Gallagher, LLP at the
Closing or paid by the Company to Willkie Farr & Gallagher, LLP upon termination
of this Agreement so long as such termination did not occur as a result of a
material breach by such Purchasers of any of their obligations hereunder (as the
case may be). Except as set forth elsewhere in the Transaction Documents, the
parties hereto shall be responsible for the payment of all expenses incurred by
them in connection with the preparation and negotiation of the Transaction
Documents and the consummation of the transactions contemplated hereby. The
Company shall pay all amounts owed to the Placement Agents relating to or
arising out of the transactions contemplated hereby. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Securities to the Purchasers.
 
6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
 
38

--------------------------------------------------------------------------------

 
 
6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 
 
If to the Company:
North Valley Bancorp

 
300 Park Marina Circle

 
Redding, California 96001

 
Attention: General Counsel

 
Telephone: (530) 2261-2923

 
Fax: (530) 221-4877
 

 
With a copy to:
Dodd Mason George LLP

 
1740 Technology Drive, Suite 205

 
San Jose, California 95110

 
Attention: Joseph G. Mason, Esq.

 
Telephone: (408) 452-1478

 
Fax: (408) 452-1487
 

 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and by the Purchasers holding or
having the right to acquire at least two-thirds of the Preferred Shares at the
time of such amendment or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Preferred Shares.
 
 
39

--------------------------------------------------------------------------------

 
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.
 
6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the California Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the California Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
40

--------------------------------------------------------------------------------

 
 
6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares.
 
6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12         Replacement of Shares. If any certificate or instrument evidencing
any Preferred Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Preferred Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
41

--------------------------------------------------------------------------------

 
 
6.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Preferred Shares
or enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
6.16         Termination. This Agreement may be terminated and the sale and
purchase of the Preferred Shares abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.16 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. The Company shall give prompt notice of any such termination
to each other Purchaser, and, as necessary, work in good faith to restructure
the transaction to allow each Purchaser that does not exercise a termination
right to purchase the full number of securities set forth below such Purchaser’s
name on the signature page of this Agreement while remaining in compliance with
Section 4.12. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.
 
 
42

--------------------------------------------------------------------------------

 
 
6.17         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]
 
 
43

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
NORTH VALLEY BANCORP
     
By:
   
Name:
Michael J. Cushman
 
Title:
President and Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
 
44

--------------------------------------------------------------------------------

 
 

  NAME OF PURCHASER:              
By:
   
Name:
   
Title:
         
Aggregate Purchase Price (Subscription Amount):
$__________
     
Number of Preferred Shares to be Acquired:
__________________
     
Tax ID No.: ____________________
     
Address for Notice:
 
 
 
 
 
 

 

  Telephone No.:  

 

  Facsimile No.:
 

 

  E-mail Address:
 

 

  Attention:  

 
Delivery Instructions:
   
(if different than above)
   

 
c/o
   

 
Street:
   

 
City/State/Zip:
   

 
Attention:
   

 
Telephone No.:
   



 
45

--------------------------------------------------------------------------------